441 F.2d 266
Lucinda COBB, individually and on behalf of Carl Palmer, et al., etc., Plaintiffs-Appellants,v.The DEPARTMENT OF PUBLIC WELFARE et al., Defendants-Appellees.
No. 71-1261. Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 7, 1971.

Appeal from the United States District Court for the Middle District of Florida; Ben Krentzman, District Judge.
Enrique Escarraz, III., R. Lawrence DeFrances, John B. Platt, III, Fort Myers, Fla., for plaintiffs-appellants.
S. Strome Maxwell, Asst. Atty. Gen., Michael Schwartz, Robert L. Shevin, Atty. Gen., Tallahassee, Fla., for defendants-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F. 2d 966